DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant's arguments filed March 4th, 2021 have been fully considered but they are not persuasive. Applicant’s arguments and amendments to claims 1, 3-4 and 17-24 are persuasive and overcome the prior art and rejections of record.  Applicant’s argument that claim 25 is not anticipated by Weigand et al. is not persuasive.  Weigand et al. teaches a plurality of bendable retainers (330’s, figure 26) which secure the driver component to the hemispherical component see at least figure 26 and column 13, lines 18-39.

Claim Objections
Claim 25 is objected to because of the following informalities:  The limitation “coupling a driver component…from the outer end of every other tip” should end in a semicolon and currently ends without any punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigand et al. (US 4,023,572).
Regarding claim 25, Weigand et al. disclose a method of assembling a surgical instrument, the method comprising coupling a driver component (320, figure 24) to a metallic hemispherical component (301, figures 23-24) by inserting a plurality of ribs (327’s) secured to a shank of the driver component into a cavity (303) of the metallic hemispherical component to cause a tab (see figure below) of each rib to be received in a corresponding aperture (311) of the hemispherical component (column 13, lines 18-39), wherein each rib is secured to, and extends radially outwardly from, the shank such that each rib has an outer end (see figure below) that is spaced apart and separated from the outer end of every other rib (figure 26); securing the driver component to the hemispherical component using a plurality of bendable retainers (330’s, figure 26), wherein the metallic hemispherical component includes a convex outer surface (figures 23-24) configured to engage a patient’s natural acetabulum and a plurality of cutting teeth (305’s) extending outwardly from the outer surface (figure 23). 	Regarding claim 26, Weigand et al. disclose that the metallic hemispherical component includes an inner surface (see figure below) that extends inwardly from a circular rim (302) of the hemispherical component to define the cavity, wherein the plurality of bendable retainers extend from the circular rim (extending from 331’s and radially inwardly toward the diametric center ), and further comprising positioning a shoulder of each rib (326’s) between a corresponding pair of bendable retainers (330’s) .
    PNG
    media_image1.png
    734
    1028
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    786
    914
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775